Citation Nr: 9902607	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-16 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of Human 
Immunodeficiency Virus (HIV) infection.  

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service connected femur 
fracture residuals.  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a left femur fracture.  

4.  Entitlement to an increased evaluation for residuals of a 
right femur fracture, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to a temporary total evaluation based on 
hospitalization at a VA facility from August 30, 1994 to May 
10, 1995.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
September 1981.  

This appeal arose from rating decisions by the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).  The RO denied the veteran's claims for entitlement to 
service connection for a low back disorder, claimed as 
secondary to service connected femur fracture residuals, 
entitlement to service connection for residuals of HIV 
infection, entitlement to a compensable evaluation for 
residuals of a left femur fracture, entitlement to an 
increased evaluation for residuals of a right femur fracture, 
and entitlement to a temporary total evaluation based on 
hospitalization at a VA facility from August 30, 1994 to May 
10, 1995.  

The case has been forwarded to the Board of Veterans Appeals 
(Board) for appellate review.  



The issues of entitlement to service connection for a low 
back disorder as secondary to service-connected bilateral 
femur fracture residuals and entitlement to increased 
evaluations for residuals of left and right femur fractures, 
are addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The claim for service connection for residuals of HIV 
infection is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation. 

2.  The veteran was admitted to the VA hospital domiciliary 
for treatment of service connected femur fractures from 
August 30, 1994 to April 10, 1995.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
residuals of HIV infection is not well grounded. 38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The criteria for a temporary total evaluation based on VA 
hospital treatment from August 30, 1994 to April 10, 1995 
have been met.  38 U.S.C.A. § 5107 (West 1991);  38 C.F.R. 
§ 4.29 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
residuals of HIV infection.  

Factual Background

Service medical records contain no diagnosis of HIV 
infection.  

Private hospitalization reports from 1981 show that the 
veteran underwent surgery with blood transfusion following a 
motor vehicle accident in service.  The veteran was also 
treated for venereal disease in service.  

Treatment records from 1981 are noncontributory.  In January 
1982 the veteran underwent a VA examination.  The examination 
and lab results were normal.  There was no diagnosis or 
indication of a possibility of HIV infection or of immune 
system compromise.  The veteran underwent a VA orthopedic 
examination in August 1984 that was noncontributory.  
Additional VA treatment records from 1990 are likewise not 
pertinent.  They do not show a diagnosis of HIV infection.  

The veteran underwent a VA hospitalization in June 1992 for 
alcohol abuse treatment.  He denied use of intravenous drugs 
but admitted past use of cocaine in 1984.  Lab results were 
normal except for elevated protein, ALT (alanine 
aminotransferase) and amylase.  These results were felt to be 
related to alcohol use.  

VA treatment records from July 1990 show no indication of HIV 
infection.  

The veteran was treated for chemical dependency from July to 
August 1994.  There was no indication of HIV infection noted.  

The veteran was admitted for physical rehabilitation and 
other treatment through the VA Hospital domiciliary from 
August 30, 1994 to May 10, 1995.  HIV was diagnosed in late 
1994 in the course of the VA domiciliary care.  HIV testing 
was recommended after lab tests in November 1994 recorded 
abnormal results including abnormally high lymphocytes. The 
veteran refused HIV testing on several occasions. 

According to the discharge report the veteran did agree to 
have an HIV antibody test and this was positive.  He was 
referred to the HIV clinic for treatment.  The veteran did 
report a history of a blood transfusion due to surgery in 
1981.  However, there was no opinion in the treatment records 
regarding the etiology of the veterans HIV infection.  

The veteran claimed in a statement submitted in February 1995 
that a diagnosis of HIV-positive status was made the prior 
month by a non-VA testing facility.  He contended that he was 
infected with tainted blood while being transfused at 
Seymour-Johnson Air Force Base in 1981 following fractures of 
his legs in a motor vehicle accident on active duty.  

At his hearing before the RO the veteran could only identify 
a blood transfusion after his inservice automobile accident 
as a possible basis for HIV infection.  He testified that he 
did not pre-donate his own blood for the transfusion.  He 
denied intravenous drug use.  The veteran testified that he 
told the doctor that he had had a blood transfusion in 1981.  
He stated that one of his doctors, who he did not name, told 
him that there was a remote possibility it was contracted 
from the blood transfusion.  He stated that the doctors felt 
that if HIV was contracted that long ago he should be 
dead but that some people live longer with the disease than 
others.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. § 1131 (West 1991). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veterans service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence. 

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).   

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim. It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility. It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded. Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine. The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102 (1998).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  


Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).   The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veterans lay opinion is not well grounded.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 
126 F.3d 1464 (Fed.Cir. 1997); 38 C.F.R. § 3.159(a) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The veterans contention is that HIV must have been related 
to a blood transfusion he underwent in connection with 
surgery after his inservice automobile accident.  He could 
not identify any other possible causes of HIV infection.  

In Saathoff v. Gober, 10 Vet. App. 326 (1997), the United 
States Court of Veterans Appeals (Court) held that the 
appellant presented a well grounded claim for entitlement to 
service connection for residuals of HIV infection where there 
was (1) a current diagnosis of HIV infection, (2) a basis to 
infer in-service contagion through his hospital duties, and 
(3) a doctors opinion that it is medically known that up to 
six months can elapse between exposure and manifestation, 
thereby plausibly placing exposure during military service.  
In that case there was a negative test soon after service but 
the veteran thereafter had a positive HIV test.  

Here, the veteran has identified a potential basis for HIV 
infection in service (blood transfusion).  The veteran was 
also treated for venereal disease in service indicating 
unprotected sexual activity.  However, he has not submitted 
any medical evidence supportive of his contention of a 
possible link to service.  A well-grounded claim requires 
medical evidence of nexus to service.  With due respect to 
the veteran, a layperson without medical training or 
experience is not legally competent to offer medical 
diagnoses or opinions on etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Likewise, VA may not rely on its own 
unsubstantiated judgment on questions requiring medical 
expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The veteran reported that he had discussed his opinion on 
etiology of HIV with an unidentified treating doctor and that 
it was found to be only a remote possibility that HIV was 
incurred as a result as the result of a 1981 blood 
transfusion.  The Board is notes that a statement made by a 
veteran as to what a physician told him does not constitute 
competent medical evidence, Warren v. Brown, 6 Vet. App. 4, 6 
(1993).

HIV was diagnosed in the course of VA domiciliary care.  The 
records contain no opinion on etiology.  The records note 
that the veteran did note a history of a blood transfusion 
following the veterans automobile accident.  However, a 
restatement of medical history by a medical examiner 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In summary, 
HIV was not diagnosed until more than a decade after the 
veterans active service and the entire evidentiary record is 
devoid of a link between HIV and active service.  




Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veterans claim 
for service connection for residuals of HIV infection must be 
denied as not well grounded.  

Although the Board considered and denied the appellants 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellants claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
residuals of HIV infection.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for HIV infection, the 
doctrine of reasonable doubt has no application to his case.



II.  Entitlement to a temporary total 
evaluation based on hospitalization at a 
VA facility from August 30, 1994 to May 
10, 1995.  

Factual Background

On a recommendation from a VA physical therapist in August 
1994, the veteran was admitted to the VA hospital domiciliary 
for physical therapy for symptoms of his service-connected 
bilateral femur fractures.  Other purposes for admission 
included sobriety support, and vocational and discharge 
planning.  

Records from the facility show that the veteran was an 
inpatient from August 30, 1994 to April 10, 1995.  There were 
223 inpatient days and no absences noted on the discharge 
form. The veteran received a regular discharge. The veterans 
correspondence during this period was addressed from the VA 
domiciliary.

A report dated on August 31st 1994 indicates that the veteran 
visited the physical therapy department the day before and 
would be starting physical therapy.  Domiciliary treatment 
records indicate that the veteran received physical therapy 
three times per week during his stay.  The veteran was 
discharged from the physical therapy clinic because the goals 
of rehabilitation had been met.  He was to continue 
performing exercises on his own three times per week.  

A report from the wellness clinic dated January 18, 1995 
noted that the veteran complained of bilateral hip pain.  He 
was placed in a general conditioning program including bike 
riding, stretching and circuit training.  The plan was for 
the veteran to undergo general conditioning three times a 
week for 6-8 weeks.  A February 1995 note indicates that the 
veteran was undergoing general conditioning through the 
wellness clinic.  

The veteran testified at a hearing in July 1995.  He 
testified that during his stay in the domiciliary from August 
30, 1994 to April 10, 1995 he participated in a physical 
therapy/ strength training program for his service connected 
femur fractures.  

The veteran testified that he received physical therapy three 
times a week for the duration of his stay.  


Criteria

A total disability rating will be assigned without regard to 
the provisions of the rating schedule when it is established 
that a service-connected disability has required hospital 
treatment at a VA or an approved hospital for a period in 
excess of 21 days or hospital observation at VA expense for a 
service-connected disability for a period in excess of 21 
days. Notwithstanding that the hospital admission was for 
disability not connected with service, if during such 
hospitalization, hospital treatment for a service-connected 
disability is instituted and continued for a period in excess 
of 21 days, the increase to a total rating will be granted 
from the first day of such treatment. The VA regulations 
governing effective dates for increased benefits will control 
as to the foregoing total ratings.  38 C.F.R. § 4.29.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent however, with the facts 
shown in every case.  When after a careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (1998).  


Analysis

From a review of the evidence in the claims folder, the Board 
concludes that the criteria for a grant of a temporary total 
evaluation from August 30, 1994 to April 10, 1995 have been 
met.  

The veteran was clearly admitted to the hospitals 
domiciliary program first and foremost for physical therapy, 
which he appears to have attended regularly through December 
1994.  




Thereafter, while discharged from the physical therapy 
clinic, the veteran was to continue with independent 
exercises.  In mid-January 1995, he continued to have pain 
and was enrolled in a course of conditioning including bike 
riding and circuit training.  This conditioning was planned 
for six to eight weeks, which would be essentially for most 
of the remainder of the inpatient stay.  

The veteran testified that he underwent physical therapy 
three times a week for the duration of his stay.  

This long term inpatient treatment (well in excess of 21 
days) qualifies the veteran for payment of benefits pursuant 
to 38 C.F.R. § 4.29.  The fact that other treatment occurred 
is of little consequence since the admission included 
treatment for the service connected femur fractures.  In any 
event 38 C.F.R. § 4.29 clearly provides that even when the 
primary cause of admission is not for treatment of the 
service connected disorder, benefits are warranted so long as 
there is treatment in excess of 21 days for the service 
connected disability.  Because it appears that there was 
treatment of the service connected disability for the entire 
period of domiciliary care, benefits are warranted for the 
hospitalization period in question.  


ORDER

The veteran not having submitted a well grounded claim for 
entitlement to service connection for HIV infection, the 
appeal is denied.  

Entitlement to a temporary total evaluation based on 
hospitalization from August 30, 1994 to April 10, 1995.  




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has not been provided with a VA examination in 
connection with his claims for entitlement to increased 
evaluations for residuals of left and right femur fractures.  

The veteran has contended that his low back disorder is 
secondary to leg length discrepancy due to his service 
connected femur fractures.  He asserted at a hearing at the 
RO that he was told that this was the case by a VA doctor.  
An opinion from this doctor should be obtained as it is 
supportive of the veterans claim pursuant to 38 C.F.R. 
§ 3.310 which provides for service connection for a disorder 
that is proximately the result of the service connected 
disorder.  The veteran, being a lay person, is not competent 
to provide this opinion.  Espiritu. 

The Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the appeal would 
materially assist in the adjudication thereof.  The veterans 
due process rights also require that all pertinent laws and 
regulations be applied, and that he be given an adequate 
statement of reasons and bases for a decision refusing to 
fully grant the benefit he is seeking.  38 C.F.R. § 3.103 
(1997); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


Therefore, pursuant to VAs duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991), and to ensure that the 
veteran is afforded due process, 38 C.F.R. § 3.103(a) (1998), 
the Board is deferring adjudication of the issues of 
entitlement to service connection for a back disorder as 
secondary to service-connected bilateral femur fractures and 
entitlement to increased evaluations for residuals of left 
and right femur fractures pending a remand of the case to the 
RO for further development as follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veterans complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veterans response, the RO should 
secure all outstanding VA treatment 
reports.  The veteran should identify by 
name the physician who told him that a 
back disorder was related to his service 
connected bilateral femur fractures and a 
written report or statement to that 
effect should be requested from the 
physician.  

2.  The RO should arrange for a VA 
examination of the veteran by an 
orthopedic surgeon in order to determine 
the nature and etiology of any back 
disorder(s) which may be present and to 
determine the extent of severity of the 
service connected residuals of fractures 
of the left and right femurs.  Any 
further indicated special studies should 
be conducted.  




The claims file, copies of all applicable 
regulations pertaining to examinations 
and relevant diagnostic codes, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  

On the matter of secondary service 
connection, the examiner should 
specifically address the question of 
whether a back disorder developed as the 
proximate result of the veterans femur 
fractures. If no such direct causal 
relationship is found to exist, the 
examiner must be requested to express an 
opinion as to whether any back 
disorder(s) found on examination is or 
are aggravated by the service-connected 
bilateral femur fractures.  If such 
aggravation is determined to exist, the 
examiner must address the following 
medical issues: 

(1) The baseline manifestations which are 
due to the effects of any back 
disorder(s) found on examination; 

(2) The increased manifestations which, 
in the examiners opinion, are 
proximately due to the service-connected 
right and/or left femur fracture(s) based 
on medical considerations; and 

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any back disorder(s) found present is 
or are proximately due to the service-
connected right and/or left femur 
fracture(s). 

With regard to the propriety of increased 
evaluations for the service connected 
femur fractures the Board notes Court 
precedent holds that VA is required to 
apply its own regulations pertaining to 
evaluation of orthopedic disabilities 
including those regulations pertaining to 
functional impairment such as 38 C.F.R. 
§ 4.10, 4.40, 4.45, and 4.59 (1998).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The examiner should test all possible 
ranges of motion (passive and active) of 
the legs.  The examiner should address 
functional impairment including objective 
evidence of pain (especially with use) 
fatigability, weakness, atrophy, and the 
like.  Any opinions expressed must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures. See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for a back disorder 
and entitlement to increased evaluations 
for residuals of left and right femur 
fractures with consideration of all 
applicable laws and regulations.  

If the benefits requested on appeal are not granted to the 
veterans satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board.  Appellate 
rights do not attach to those issues addressed in the remand 
portion of the Boards decision, because a remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1998).
- 2 -
